MARVIN, J.
This is a proceeding in error to reverse the judgment of the court of common pleas and the police court of the city of Cleveland. The judgment in the police court was a judgment of conviction, and that was affirmed by the common pleas court.
The prosecution of Lena Wolf before the police court was undertaken under Sec. 7017-4 R. S. (Sec. 13145 G. C.), and that section, so far as applicable here, reads:
“Whoever shall represent himself to be an astrologer, a fortune teller, a clairvoyant or a palmister, shall be guilty of a misdemeanor,” etc.
The ease has some curious features about it. It involves, among other things, the question of what is meant by “represent” and what is meant by a “fortune-teller.”
The information reads that—
“One Lena Wolf, late of said city of Cleveland, on December 3, in the year aforesaid” (and there seems to be no aforesaid year mentioned), “in said city and county did unlawfully represent herself to be a fortune-teller to one James Dolan.” It will be observed that, so far as this information charges, she made no representation to any one but to one person, James Dolan, that she was a fortune-teller, and this is the way she made the representation: “By then and there pretending to have the power to reveal future events in the life of him, the said James Dolan, in the following manner, and in substance, to-wit: By *752then and there seating herself upon a chair opposite to a chair occupied by him, the said James Dolan, facing a small wooden table.” (So far there is no representation that she is a fortuneteller ; so far she could do all that without making any pretense of being a fortune-teller.) “She, the said Lena Wolf, then and there passing the palms of her hands over and across the top of said table, and then and there pretending to place herself in a tranced condition” (up to this point, so far as appears, she made no representation of being a fortune-teller); “and while pretending to be in said tranced condition to clasp the right hand of said James Dolan, and then and there saying to said Dolan, in substance, the following: ‘You are going to change your business before the first of the year and next spring. ’ Now to that extent there seems to be a fore-telling of a future event; but if h required any kind of mystic help to say to one he is likely to change his business, it seems a little strange. Indeed I suppose it would not be regarded as fortune-telling for any one to say ‘ Í do not think you will continue in the business in which you now are.’ She then said, ‘You must not be afraid to go into this, Big Chief. You will make lots of money.’ There is the fore-telling of something. Suppose she had said, ‘You will lose money.’ I suppose most of us would be safe in telling our acquaintances: ‘You are likely to lose money, or are making money,’ without really being charged with representing ourselves to be fortunetellers. ‘You will have a partner; you are afraid of him, but he is all right. I see a gold field; lots of gold. You have an interest in this gold field.’ So far there is no fore-telling of future events in this regard. ‘You are going there but Big Squaw does not want you to. I am a little rosebud in the spirit land that is talking. You are the Big Chief.’ Contrary to the form of the statute in such cases made and provided and against the peace and dignity of the state of Ohio.”
Now if there is any charge of crime in that information we are unable to see it. We think that a demurrer to that information, or a motion to quash should have been sustained. It is too ridiculous a thing to found a charge of crime upon. The statute itself is bad enough to make it an offense to represent one’s self to be a fortune-teller, a palmister, a clairvoyant or an astrologer, but clearly it was not the understanding of the makers of that statute that because a person says to another person “I can read your palm, or I am a spirit medium and have communication,” to charge him with being a fortune-teller.
The statute provides that one may be licensed. It seems *753clear that the term “fortune-telling” does not include all sorts of claims to mysterious power from the fact that it is allowed by the words “clairvoyant,” “palmister” and I think “astrologer” and this woman, the bill shows, had a card representing herself to be a spirit medium. Tt is easy to understand that good men and women should be glad to converse with those who have passed into the spirit land; but how any one would care to talk with an ignorant Indian girl because she is dead and can not use either English or any known Indian dialect, how it should deceive any one, is a very strange thing.
We think we should have to strain the statute very much to say the representing to a single person- — not making a public representation, not holding out that she was in the habit of telling fortunes — that she could as a spirit medium read something of one’s life, eonstiuted a representation that one is a fortuneteller. A definition of fortune-telling includes making a practice of foretelling of pretending to foretell future events. But the said Dolan, who had time in the performance of his duties as a police officer to call on her, and all she told him, was that she saw gold fields, and she thought he would get richer, and that she was a little rosebud.
A demurrer to this information should have been sustained. But when the facts were heard the court should have found there was no such representation, no holding out to the public, nor any such claiming even to one person that she made a practice of fortune-telling. It certainly was not the intention of the legislature to include every one who represented himself to be a spirit medium, else that would have been included in words. Spirit communications are held very sacred by some excellent people, but certainly not, I take it, the trash given out here about a rosebud, big chief and big squaw.
Judgment is reversed. The court of common pleas is reversed, and the police court as well. The proceedings will be dismissed.
Winch and Hale, JJ., concur.